Citation Nr: 1126251	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and assigned a 30 percent evaluation.

The Board notes that while the Veteran did not submit a formal substantive appeal, he submitted a "notice of disagreement" dated in October 2007 that was treated as a substantive appeal by the RO.  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  According to the regulation, the substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination or determinations being appealed.  The Veteran alleged with specificity the nature of his argument, and therefore his October 2007 filing complied with the regulation for a substantive appeal.  See 38 C.F.R. § 20.202.  


FINDING OF FACT

The service-connected PTSD is productive of depression, hyperarousal, impaired sleeping and anger.  There is no evidence of obsessional rituals, spatial disorientation, neglect of personal appearance and hygiene, delusions, illogical speech, near continuous panic, difficulty in adapting to stressful circumstances or memory loss. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Nonetheless, the Veteran received notice in compliance with the VCAA requirements in March 2006 and Dingess notice in November 2008.  While the Dingess notice is belated, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)..  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  The November 2006 and October 2008 examinations are adequate to evaluate the Veteran's service-connected PTSD.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that his service-connected PTSD is entitled to a rating in excess of 30 percent.  He asserts that his symptoms more nearly approximate a 70 percent rating.  A review of the record shows that the Veteran's service-connected PTSD warrants a 50 percent rating, but no higher.  

The Veteran's major concerns are his problems sleeping and his work related stress. The Veteran works as a carpet cleaner and a part time pastor.  He is currently married to his wife of 34 years and he maintains contact with his grown son.  He is estranged from his two step-children from a previous marriage.  The Veteran consistently has normal speech without suicidal or homicidal ideation and also consistently appears well groomed.

The Veteran's private physician, Dr. S.T., supplied his medical notations from 2006 to 2008.  Beginning in February 2006 the Veteran was referred to a sleep clinic in connection with his PTSD.  Dr. S.T. also reported that the Veteran was feeling anxious and tired.  

The Veteran received a VA examination in November 2006 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran noted problems sleeping, mild hypervigilance and an easy startle response.  He reported poor concentration, being easily distracted, and having intrusive thoughts and brief flashbacks.   The examiner noted that the Veteran was in regular contact with his siblings and had a group of supportive friends.  The Veteran reported that his hobby was fishing.  He denied plans of suicidal or homicidal ideation and had no problems with impulse control.   The examiner reported that the Veteran was dressed appropriately for the session and was well groomed.  The Veteran was afforded a GAF score of 65.  

In June 2007 Dr. S.T. examined the Veteran and noted that although the Veteran is the pastor of a small church, he frequently seeks solitude.  Dr. S.T. assigned the Veteran a GAF score of 46 due to his struggle to maintain a needed income.  Dr. S.T. noted that the Veteran's mood was depressed and he suffered from fatigue.  He noted normal speech and intact judgment. October 2007 records show that the Veteran had a flattened affect.  He experienced disturbances in motivation and mood.  Dr. S.T. stated that the Veteran was having problems maintaining effective work and social relationships.  The doctor noted that while the Veteran works alone he finds it increasingly stressful to deal with different people during the course of his job.  He stated that he does not expect the Veteran to maintain employment "much longer."  The Veteran was afforded another GAF score of 46.  Dr. S.T. stated that the Veteran is deserving of a rating of 70 percent for PTSD due to the way his quality of life has changed due to PTSD.  

In August 2008, Dr. S.T. wrote a letter stating that the Veteran experiences serious symptoms of PTSD.  He checks the perimeter before going to bed, only sleeps for three or four hours a night and says that Mondays are a "terror to his system."  The doctor reiterated that he does not expect the Veteran to maintain his job carpet cleaning, because he has "difficulty maintaining effective work relationships."  Dr. S.T. also noted that the Veteran experienced anger and depression.  He was given a GAF score of 42.  

The Veteran was afforded a VA examination in October 2008 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran's chief complaint was anxiety and impaired sleep with night sweats.  At night the Veteran often startles and then wakes up.  He reported not remembering his dreams but experiencing night sweats and restless sleep.  The Veteran reported that he is generally "relatively successful at avoiding intrusive memories but particular smells or exposure to media violence can trigger these intrusive thoughts."  The Veteran stated that he warned his family not to wake him or to stand close to him.  He stated that he becomes extremely upset by confrontations and tends to shut down.  He also feels anxious around large groups of people and deals with issues of irritability and fatigue.  The doctor noted that the Veteran's abstract thinking, reasoning, concentration and long and short term memory were intact.  The Veteran denied any history of auditory or visual hallucinations and he also showed no thought disorder or paranoia.  The Veteran reported working as a carpet cleaner since 2006.  He reported that his is generally able to get along with others and can manage the job reasonably well except for times when he has had a significant problem sleeping, leading to irritability and fatigue.  The Veteran was given a GAF score of 54.  The examiner stated that it is likely that the Veteran's PTSD has increased in severity since his last VA examination.  

The Board has compassionately reviewed the Veteran's wife's letter to the Board detailing the changes she has witnessed in her husband since his return from service.  She stated that his PTSD has led to problems within the family, with the Veteran's friends and within their church group.  She also stated that her husband becomes angry and aggressive when in groups of people and forgets important information.  

A review of the record reveals that when affording the Veteran the benefit of the doubt, he is entitled to a 50 percent rating, but no higher for his service-connected PTSD.  The Veteran has shown that he gets nervous in social situations, is typically anxious, fatigued and hyper-vigilant.  His doctor states that he has difficulty maintaining employment and his wife reported that he could be difficult to live with due to his temper and response to stressful situations.  He does not have speech that is affected, circumstantial or stereotyped.  Furthermore, his memory is completely intact.  While the Veteran has not shown delusions, hallucinations, memory impairment or difficulty communicating, he has shown both occupational and social impairment.  The Board concludes his symptoms fit the criteria for a 50 percent evaluation as he has shown occupational and social impairment.  Therefore, the Veteran's PTSD disability rating is increased to 50 percent.  The appeal to this extent is granted.

A higher evaluation of 70 percent is not warranted unless there are deficiencies in most areas, such as work, judgment, thinking and mood due to symptoms such as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Here, the Veteran has shown that he is able to function well independently and is alert to person, time and place.  While he does have depression and anger issues, he still has a relationship with his family and friends and acts as a pastor for his church.  

The Veteran has consistently had logical and goal directed thought processes, no delusions or hallucinations, no homicidal or suicidal ideations and no long-term memory loss.  As noted above, the private examiner has previously assigned GAF scores of 42 and 46 which may reflect serious symptoms.  However, given the actual psychiatric symptoms shown in this case, the Board finds that the level of overall psychiatric impairment is more consistent with a 50 percent rating.  The Veteran has not been shown to exhibit symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job, which are the symptoms associated with GAF scores from 41 to 50.  The Board also points out that the private physician's and VA examiners' classification of the level of psychiatric impairment, by words or by a GAF score, are factors for consideration and not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a) (2010).  The Veteran has not shown significant occupational impairment and has not missed any work due to his PTSD. He has friends with whom he socializes, a stable home life and he keeps in touch with his adult son.  The Veteran does not have any neglect of personal hygiene or impulse control.   

The Board is aware that the symptoms listed under the 70 percent ratings are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a higher disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the record does not show the Veteran's PTSD is manifested by symptoms that equal or more nearly approximate the criteria for a 70 or 100 percent.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess social and occupational impairment to include addressing various psychiatric symptomatology such as orientation, thought content and process, mood and affect, hygiene, behavior, hallucinations, nightmares, sleep difficulty, memory loss, and suicidal and homicidal ideations.  Accordingly, referral is not required.  Additionally, the evidence does not reflect that the Veteran's PTSD has caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The Veteran continues to work and has not missed any time from work due to his PTSD.  Therefore, an assignment for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2010) is not warranted.

The evidence of record shows that the Veteran warrants a 50 percent rating but no higher during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.



ORDER

Entitlement to an initial increased rating to 50 percent for PTSD is granted, subject to the regulations pertinent to the disbursement of monetary funds. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


